internal_revenue_service number info release date index number 280f august conex-140884-02 cc psi bi attention dear we are responding to your letter dated date concerning the depreciation limitations imposed on trucks and vans under sec_280f of the internal_revenue_code we appreciate your interest in this issue and we hope the proposed_regulations when published will address your concerns of this office informally discussed the project with on date we understand your desire to have regulations that are in plain language so that small_business taxpayers are not unnecessarily burdened we also understand your desire to have the regulations cover as many light trucks and vans used in business as possible once the proposed_regulations are issued they will be made available for public comment if we can be of further assistance on this matter please contact me at or at sincerely heather maloy associate chief_counsel passthroughs and special industries
